Citation Nr: 1510698	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a thyroid disability.

2.  Entitlement to service connection for gynecomastia, claimed as secondary to a thyroid disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  Due to technical difficulties, a copy of the transcript is not available.  In a July 2014 letter, the Veteran was notified of this and his options for another hearing.  He was also told that if he did not respond to the letter within 30 days the Board would assume that he did not desire another Board hearing.  The Veteran has not responded to the letter.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System. 

The Veteran filed a claim for compensation pursuant to 38 U.S.C. 1151, based on a misdiagnosis of cancer in March 2013.  This issue has not been addressed by the agency of original jurisdiction (AOJ); therefore, it is referred to the AOJ for appropriate action.  


REMAND

The Board is of the opinion that additional development is required before the issues on appeal are decided.  By way of background, the Veteran filed a claim for service connection for gynecomastia in August 2012.  At that time, the Veteran asserted his condition was caused by exposure to contaminated drinking water while stationed at Camp Lejeune.  Initially, the Board notes the Veterans Benefits Administration's Training Letter dated in January 2011, indicates that from August 1953 to December 1987, persons residing or working at the U.S. Marine Corps Base Camp Lejeune, North Carolina, were potentially exposed to drinking water contaminated with volatile organic compounds, including benzene, vinyl chloride, tetrachloroethylene (PCE) and trichloroethylene (TCE).  See Veterans Benefits Administration Training Letter 11-03 (Jan. 11, 2011).  In the December 2012 rating decision, the RO determined the Veteran's Official Military Personnel File indicates he was stationed at Camp Lejeune during the above noted period, and as such, the RO conceded the Veteran was exposed to contaminated drinking water.  

Although the RO conceded exposure to contaminated drinking water, the Veteran's claim was denied, because the condition was found to have been an acute and transitory disability that had fully resolved at the time of the December 2012 rating decision.  In particular, the RO reviewed the Veteran's outpatient treatment records from the Bedford, Boston, and Manchester VA Medical Centers (VAMCs).  These records indicated the Veteran was diagnosed with gynecomastia in 2009; however, the RO noted an October 2009 treatment note, which stated the Veteran's condition had fully resolved, and was found to be the result of hypothyroidism.  A review of the Veteran's outpatient treatment notes from the above noted VAMCs indicates he was diagnosed with hypothyroidism in January 2010, and continues to receive active treatment for this disability.  

In the course of his May 2014 hearing, the Veteran's representative requested the Board to expand the appeal to include service connection for a thyroid disorder which the representative asserted caused the gynecomastia and continues to be present.  The Board has expanded the issues on appeal accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

To date, the Veteran has not been afforded a VA examination in response to this claim.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  Based on the foregoing, the Board finds there is sufficient evidence to obtain a VA examination to determine whether the Veteran's thyroid disorder with gynecomastia was caused by his conceded exposure to contaminated drinking water at Camp Lejeune.  

Moreover, since the issue on appeal has been expanded, the Veteran should be provided all required notice in response to the claim for service connection for a thyroid disability.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington DC, for the following actions:

1.  The RO or the AMC should provide all required notice in response to the claim for service connection for a thyroid disability.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's thyroid disorder and any gynecomastia present during the period of the claim (August 2012 to the present).  All pertinent evidence of record must be made available to and reviewed by the physician.  Any indicated studies should be performed.  

The examiner should express an opinion as to whether there is a 50 percent or better probability that the Veteran's thyroid disorder was caused by his exposure to contaminated drinking water at Camp Lejeune from January 1966 to September 1966.  

If the examiner determines that gynecomastia has been present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused by the Veteran's exposure to contaminated drinking water at Camp Lejeune from January 1966 to September 1966, or was caused or permanently worsened by the Veteran's thyroid disorder.  

For purposes of the opinions, the examiner should assume the Veteran is a reliable historian. 

A copy of TL 11-03 (Revised) and Appendices A through D must be provided to the examiner, together with any subsequent directives containing relevant updated information.


A complete rationale must be provided for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to speculation, the examiner should provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






